*170OPINION OF THE COURT
Per Curiam.
On June 22, 1992, an indictment was filed in the County Court, Nassau County, charging the respondent with grand larceny in the second degree, a class C felony (Penal Law § 155.40). On July 6, 2005, the respondent appeared before Honorable Meryl J. Berkowitz, a Judge of the County Court, and pleaded guilty to grand larceny in the third degree, a class D felony (Penal Law § 155.35), in satisfaction of the charge. A certified “Certificate of Disposition Indictment” dated October 12, 2005, signed by the clerk of the County Court, Nassau County, is attached to the motion.
On August 5, 2005, Judge Berkowitz sentenced the respondent to one year’s imprisonment, restitution in the sum of $76,000, and a mandatory surcharge of $150.
Section 90 (4) of the Judiciary Law provides as follows: “Any person being an attorney and counsellor-at-law who shall be convicted of a felony as defined in paragraph e of this subdivision, shall upon such conviction, cease to be an attorney and counsellor-at-law, or to be competent to practice law as such” (Judiciary Law § 90 [4] [a]).
By virtue of his conviction of a felony, the respondent was automatically disbarred and ceased to be an attorney pursuant to Judiciary Law § 90 (4) (a).
Although the respondent was personally served with a copy of the petitioner’s motion, he has submitted no response.
Accordingly, the motion is granted and effective immediately, the respondent’s name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Florio, Miller, Schmidt and Ritter, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Michael H. Hirsch, admitted as Michael Howard Hirsch, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Michael H. Hirsch, admitted as Michael Howard Hirsch, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Michael H. Hirsch, admitted as Michael Howard Hirsch, *171is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any hdvice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Michael H. Kirsch, admitted as Michael Howard Kirsch, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).